DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 9, 11,12, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2011/0234494 A1, Published September 29, 2011) in view of Forlines (US 2007/0291007 A1, Published December 20, 2007) and Tang (US 2015/0002399 A1, Published January 1, 2015).
As to claim 1, Peterson discloses an input device, comprising: 
a mouse (Peterson at Fig. 1, mouse 130); 
a mousepad (Peterson at Fig. 1, support surface apparatus 110; ¶ [0025] discloses “The particular implementation of the tactile-feedback imparting support-surface apparatus 110 shown in FIG. 1 is a mousepad.”), comprising:… 
a processor (Peterson at Fig. 8, in particular, logic 824-840; Fig. 10, microcontroller 1002); 

While Peterson does disclose that the mouse comprises a button (Peterson at Fig. 1), Peterson does not expressly disclose that, the button when activated, causes the processor to initiate an action based on the detected position of the mouse relative to the surface of the mousepad.  Peterson also does not disclose a sensor to detect a position of the mouse on a surface of the mousepad.
However, Forlines does disclose that, the button when activated, causes the processor to initiate an action based on the detected position of the mouse relative to the surface of the mousepad (Forlines at Fig. 2; ¶ [0049] discloses “[0049] Pressing the stylus firmly down against the display surface 209, thereby closing a stylus switch, moves the system into relative dragging 206, during which commands are executed in the application such as when a mouse button is pressed in a typical personal computer. This transition can also be performed with a two finger touch. A button connected to the input device can also be used to perform this function. Relieving pressure on the stylus, while keeping contact with display surface 208, opens the stylus switch, and transitions the system back into relative tracking state 205”).  
1
Peterson discloses a base user input system upon which the claimed invention is an improvement.  Forlines discloses a comparable user input system which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Forlines to that of Peterson for the predictable result of easily switching between absolute and relative mapping modes with a direct input device such as a touch sensitive surface (Forlines at ¶ [0043]).
The combination of Peterson and Forlines does not disclose the LEDs, when activated by the processor, indicate a position of the mouse on the surface of the mousepad.
 However, Tang does disclose the LEDs, when activated by the processor, indicate a position of the mouse on the surface of the mousepad (Tang at Fig. 1; Fig. 5, steps 420-430).
The combination of Peterson and Forlines discloses a base user input system upon which the claimed invention is an improvement.  Tang discloses a comparable user input system which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Tang to that of the combination of Peterson and Forlines for the predictable result of generating device illumination in response to user motion of an input source relative to the device (Tang at ¶ [0009]).
As to claim 5, the combination of Peterson, Forlines, and Tang discloses the input device of claim 1, the mousepad comprising a USB plug to interface with a computing device (Peterson at ¶ [0026]).
As to claim 6, the combination of Peterson, Forlines, and Tang discloses the input device of claim 1, the mousepad comprising a wireless communication adapter to wirelessly communicate with a computing device (Peterson at ¶ [0026]).
As to claim 7, this claim is a method of interfacing with a computing device whose scope is similar to claim 13.  Therefore, this claim is rejected under the same grounds as claim 13.
As to claim 9, the combination of Peterson, Forlines, and Tang discloses the method of claim 7, wherein the button press on the mouse originates from a button dedicated to the execution of computer readable program code (Peterson at Figs. 1, 11, mouse 1138; ¶ [0077]).
As to claim 11, the combination of Peterson, Forlines, and Tang discloses the method of claim 7, wherein initiating, via a processor of the mousepad, the execution of computer readable program code defining an application on a computing device comprises sending a signal to the computing device from the processor to the computing device via a wired connection between the mousepad and the computing device (Peterson at ¶ [0026]).
As to claim 12, the combination of Peterson, Forlines, and Tang discloses the method of claim 7, wherein initiating, via a processor of the mousepad, the execution of computer readable program code defining an application on a computing device comprises sending a signal to the computing device from the processor to the 
As to claim 13, Peterson discloses a mousepad, comprising: 
a processor (Peterson at Fig. 8, in particular, logic 824-840; Fig. 10, microcontroller 1002);… 
an array of light-emitting diodes (LEDs) (Peterson at Figs. 1, 4, in particular, support veneer 120, 402; Fig. 8, backlighting system 850; ¶ [0056] discloses “The backlighting system 850 includes one or more lighting elements that are positioned so that a user, through a transparent and/or translucent support veneer, can see the light….  In some implementations, the backlighting system 850 may be designed to light specific areas of the support veneer. The backlighting system 850 employs Light Emitting Diodes (LEDs), diffusers, and/or other conventional and new lighting elements”)… 
wherein the processor receives input from the mouse to initiate the execution of computer readable program code defining an application on a computing device (Peterson at ¶ [0063], in particular).
Peterson does not disclose a sensor, to sense a location of a mouse on a surface of the mousepad.
However, Forlines does disclose a sensor, to sense a location of a mouse on a surface of the mousepad (Forlines at Fig. 2; ¶ [0041]; Claim 2 including claim 1). 2
Peterson discloses a base user input system upon which the claimed invention is an improvement.  Forlines discloses a comparable user input system which has been 
The combination of Peterson and Forlines does not disclose to indicate visually the position of the mouse on the mousepad.
However, Tang does disclose to indicate visually the position of the mouse on the mousepad (Tang at Fig. 1; Fig. 5, steps 420-430).
The combination of Peterson and Forlines discloses a base user input system upon which the claimed invention is an improvement.  Tang discloses a comparable user input system which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Tang to that of the combination of Peterson and Forlines for the predictable result of generating device illumination in response to user motion of an input source relative to the device (Tang at ¶ [0009]).
As to claim 14, the combination of Peterson, Forlines, and Tang discloses the mousepad of claim 13, wherein the processor sends, via a wired connection to the computing device, a signal to the computing device to initiate the execution of computer readable program code defining the application (Peterson at ¶ [0026]).
As to claim 15, the combination of Peterson, Forlines, and Tang discloses the mousepad of claim 13, wherein the processor sends, via a wireless connection to the .
Claims 2, 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, Forlines, and Tang as applied to claims 1, 7 respectively above, and further in view of Smith (US 8,570, 273 B1, Patented October 28, 2013).
As to claim 2, the combination of Peterson, Forlines, and Tang discloses the input device of claim 1.  
The combination does not disclose that the sensor is a hall effect sensor.
However, Smith does disclose that in the sensor is a hall effect sensor (Smith at col. 10, ll. 38-51 discloses “FIG. 10E illustrates an input device 148 comprising a hall effect sensor 150. The hall effect sensor 150 comprises a transducer that varies its output voltage in response to changes in a magnetic field. Hall effect sensors are often used for proximity switching, positioning, speed detection, and current sensing applications. A second input device (not shown) or other surface can be cooperatively used with the input device 148. In another embodiment, the input device 148 may include a magnet that may be detected by a hall effect sensor implemented in a device external to the input device 148 but used in conjunction with the input device 148. For example, the hall effect sensor may be embedded in a " mouse pad" with which the input device 148 is to be cooperatively used.”).
The combination of Peterson, Forlines, and Tang discloses a base user input system upon which the claimed invention is an improvement.  Smith discloses a comparable user input system which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill 
As to claim 3, the combination of Peterson, Forlines, Tang, and Smith discloses the input device of claim 2, where the mouse comprises a magnet to interact with the hall effect sensor (Smith at col. 10, ll. 38-51 discloses “FIG. 10E illustrates an input device 148 comprising a hall effect sensor 150. The hall effect sensor 150 comprises a transducer that varies its output voltage in response to changes in a magnetic field. Hall effect sensors are often used for proximity switching, positioning, speed detection, and current sensing applications. A second input device (not shown) or other surface can be cooperatively used with the input device 148. In another embodiment, the input device 148 may include a magnet that may be detected by a hall effect sensor implemented in a device external to the input device 148 but used in conjunction with the input device 148. For example, the hall effect sensor may be embedded in a " mouse pad" with which the input device 148 is to be cooperatively used.”). 
The combination of Peterson, Forlines, and Tang discloses a base user input system upon which the claimed invention is an improvement.  Smith discloses a comparable user input system which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Smith to that of the combination of Peterson, Forlines, and Tang for the predictable result of providing proximity switching, 
As to claim 8, the combination of Peterson, Forlines, Tang, and Smith discloses the method of claim 7.
The combination does not disclose that the sensor is a hall effect sensor.
However, Smith does disclose that the sensor is a hall effect sensor (Smith at col. 10, ll. 38-51 discloses “FIG. 10E illustrates an input device 148 comprising a hall effect sensor 150. The hall effect sensor 150 comprises a transducer that varies its output voltage in response to changes in a magnetic field. Hall effect sensors are often used for proximity switching, positioning, speed detection, and current sensing applications. A second input device (not shown) or other surface can be cooperatively used with the input device 148. In another embodiment, the input device 148 may include a magnet that may be detected by a hall effect sensor implemented in a device external to the input device 148 but used in conjunction with the input device 148. For example, the hall effect sensor may be embedded in a " mouse pad" with which the input device 148 is to be cooperatively used.”).
The combination of Peterson, Forlines, and Tang discloses a base user input system upon which the claimed invention is an improvement.  Smith discloses a comparable user input system which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Smith to that of the combination of Peterson, Forlines, and Tang for the predictable result of providing proximity switching, .
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, Forlines, and Tang as applied to claims 1, 7 respectively above, and further in view of Boise (US 2008/0124509 A1, Published May 29, 2008).
As to claim 4, the combination of Peterson, Forlines, and Tang discloses the input device of claim 1, wherein the LEDs indicate the position of the mouse on the surface of the mousepad.
The combination does not disclose changing the color of the LEDs based on the position of the mouse on the surface of the mousepad; changing the luminosity of the LEDs based on the position of the mouse on the surface of the mousepad; changing the strobe rate of the LEDs based on the position of the mouse on the surface of the mousepad; illuminating the LEDs around a physical border of the mouse; or combinations thereof.
However, Boise does disclose changing the color of the LEDs based on the position of the mouse on the surface of the mousepad; changing the luminosity of the LEDs based on the position of the mouse on the surface of the mousepad; changing the strobe rate of the LEDs based on the position of the mouse on the surface of the mousepad; illuminating the LEDs around a physical border of the mouse; or combinations thereof (Boise at Claim 75-76 including claim 1); 

As to claim 10, this claim is the method whose scope is similar to claim 4.  Therefore, this claim is rejected under the same grounds as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2003/0025678 A1, Published February 6, 2003) is made of record for its relevance to claims 1, 7, and 13 by its disclosures of the following at Fig. 3, in particular, and ¶ [0018] of a touch screen 12 which functions in a mouse pad mode:
“[0018]…  When the PDA user decides to connect the PDA 10 to an external display device 50, the PDA 10 inactivates the touch pad region of the touch screen 12 and displays information on a screen 50a of the external display device 50, instead of the touch pad 12. This will be referred to as a "mouse pad operation mode", whereas the touch screen 12 operates as a mouse pad, as is a well known method for controlling a personal computer. When the touch screen 12 is contacted by a touch screen pen, it performs a pointing function of the mouse, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
04/09/2021






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Lee in Conclusion Section below.
        2 See also Lee in Conclusion Section below.